Title: To Benjamin Franklin from Anne Farrow, 8 January 1759
From: Farrow, Anne
To: Franklin, Benjamin


Dear Sir
Castle Thorp, January the 8 1759
I hope you will not think it bold though I Present you with a few Lines being So near a Relation. Hearing you was not gone out of England I thought I could do no less When I was informed in Summer you was come over into England to see all your Relations I fanced my Self with great Pleasures of seeing you and your offspring. Which Pleasure would have been the greatest I could have had in this world to think that I had lived to see my Dear Uncle Josiahs Son and his offspring as was my Dear Fathers first Prentence. If I had not been of low Circumstance I would have gone to New England many years agone to have seen my Relations and what a Pleasent Place it was for my good Uncle Benjman sent me the heads of it and if my age and circumstance would Answer I would see you still before you went out of England but I am a Poor Widow being now in my Seventy four. But Dear Sir I hope you will be so good as to grant a Poor widows request as to Answer my Letter but I Should have joy without measure to see you I having Neither Brother nor Sisters alive only a Daughter. I thank God I have a good Bed to Lodge you if you was to come that is all my comfort I live wihin two Miles of Stony Strafford. My Daughters complements and mine wait on you and your son though unknown so I remain your ever affectionate and Loving Coussin to Command
Anne Farrow
Direct for me at Castle Thorp near Stoney Strafford
 Addressed: To Mr / Franklin in Craven / Street Strand / London
Endorsed: Ann Farrow Jan. 8. 1759
